Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 24 is objected to because of the following informalities:  Claim 24, line 2, “resister” should read “resistor”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 16-18, 20, 23-24, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagama et al. (JP 06300649) in view of Fulton et al. (GP 1151435 A) and Tata et al. (US 2015/0276372 A1) and further in view of the evidence of Kitajima (JP 2018/189151 A).
Regarding Claims 1, 16-18, 20, and 26, Nakagama discloses a strain sensor comprising stainless steel substrate, SiO2 layer (i.e. functional layer), resistance layer comprising Cr, CrN and Cr2N (i.e. resistor) (abstract, paras 0030, 0037). The stainless steel is known under the tradename SUS631 which as evidenced by Kitajima is flexible (0053). The gauge ratio (or gauge factor) is 9-11 (0052).
Nakagama does not disclose a first substance or second substance added to the resistor having a function of preventing crystal grains as a main component of the resistor from cohering.
Fulton discloses a strain gauge (page 1, lines 11-12) comprising resistance film or resistor with chromium as well as silicon and silicon oxide in order to produce a strain gauge with high gauge factor and stability (page 1, lines 25-44). Silicon oxide is identical to the first substance disclosed in the present specification (para 0024) and silicon is identical to the second substance disclosed in the present specification (para 0057).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Nakagama to incorporate the teaching of Fulton to produce the strain sensor wherein the resistor further comprises silicon and silicon dioxide. Doing so would produce a strain gauge with high gauge factor and stability.
Nakagama in view of Fulton does not disclose the substrate is a resin having flexibility.
Tata discloses strain sensor comprising polyimide substrate which has high flexibility, deformability, and biocompataibility (para 0025).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Nakagama in view of Fulton to incorporate the teachings of Tata to produce the strain sensor using the polyimide of Tata as the substrate, because it has high flexibility, deformability, and biocompatibility. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Given that Nakagama in view of Fulton and Tata discloses functional layer and resistor identical to that presently claimed, it is clear that an element of the functional layer would necessarily diffuse into the resistor.
Given that Nakagama in view of Fulton and Tata discloses strain gauge identical to that presently claimed, the strain gauge of Nakagama in view of Fulton and Tata would inherently have a temperature coefficient of resistance within the claimed range.
Regarding Claim 23, Nakagama in view of Fulton and Tata discloses all the limitations of the present invention according to Claim 1 above. Given that Nakagama in view of Fulton and Tata disclose functional layer identical to that disclosed in the present specification, including SiO2, it is clear that the functional layer of Nakagama in view of Fulton and Tata would inherently fulfill the functions as claimed.
Regarding Claim 24, Nakagama in view of Fulton and Tata discloses all the limitations of the present invention according to Claim 1 above. Nakagama further discloses the functional layer and resistor are both layers (i.e. a planar shape) (claim 6).
Regarding Claim 27, Nakagama in view of Fulton and Tata discloses all the limitations of the present invention according to Claim 1 above. Nakagama further discloses a Ti layer formed on the surface of the strain sensor (para 0050). Ti is identical to the oxidation impeding layer disclosed in the present specification (para 0080).
Claims 19, 21-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagama in view of Fulton and Tata as applied to claims 1, 18, and 20 above, and further in view of Ziebart et al. (US 2005/0155435 A1).
Regarding Claims 19, 21-22, and 25, Nakagama in view of Fulton and Tata discloses all the limitations of the present invention according to Claims 1, 18, and 20 above. Nakagama in view of Fulton and Tata does not disclose the functional layer comprising compounds as disclosed in Claims 19 and 21-22, or having a thickness as claimed in Claim 25.
Ziebart discloses strain gauge with barrier layers including those made from titanium nitride, silicon oxide, and alloys of chromium and copper (paras 0043, 0044) having thickness of 5-200 nm (para 0018). This barrier layer provides excellent barrier properties with low stiffness (para 0018).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Nakagama in view of Fulton and Tata to incorporate the teachings of Ziebart to produce the strain gauge using the barrier layer of Ziebart as the functional layer. Doing so would provide excellent barrier properties and low stiffness.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787